         Case 3:18-cv-01245-JCH Document 25 Filed 12/17/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

WHELEN ENGINEERING COMPANY,                :
INC.,                                      :
                                           :      CIVIL ACTION
                                           :      NO. 3:18-CV-01245-JCH
               Plaintiff,                  :
                                           :
v.                                         :
                                           :
CERIDIAN HCM, INC.,                        :
                                           :      DECEMBER 17, 2018
               Defendant.                  :

                CONSENTED-TO MOTION FOR EXTENSION OF TIME
                        TO RESPOND TO COMPLAINT

       Pursuant to L. Civ. Rule 7, Defendant Ceridian HCM, Inc. (“Defendant”) hereby

moves for an additional twenty-one (21) day extension of time up to and including

January 7, 2019, to file a responsive pleading to the Plaintiff’s complaint (ECF No. 1).

Defendant’s response is presently due on December 17, 2018.

       There is good cause to grant this request. Since the last extension, the parties

have worked diligently towards settlement and were on the cusp of finalizing a

settlement when an unforeseen issue and holiday plans interfered. The parties believe

that they can resolve these last issues before January 7, 2019.

       This is Defendant’s fifth request for an extension of time to respond to the

complaint.

       Counsel for the Plaintiff consents to this extension.
Case 3:18-cv-01245-JCH Document 25 Filed 12/17/18 Page 2 of 3



                           DEFENDANT – CERIDIAN HCM, INC.


                           By:      /s/ Andy I. Corea
                                 Andy I. Corea – ct25925
                                 acorea@murthalaw.com
                                 Sarah Gruber – ct29918
                                 sgruber@murthalaw.com

                           Murtha Cullina LLP
                           265 Church Street
                           New Haven, Connecticut 06510
                           Telephone: 203.772.7700
                           Facsimile: 203.772.7723
                           Its Attorneys
         Case 3:18-cv-01245-JCH Document 25 Filed 12/17/18 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 17rd day of December, 2018, a true and correct copy

of the foregoing document has been filed electronically and served on the parties via the

Court’s electronic filing system or by mail to anyone unable to accept electronic filings.

Parties may access this filing through the Court’s CM/ECF system.



                                          /s/ Andy I. Corea
                                          Andy I. Corea
